Case 2:18-cv-00086-SJF-AKT Document 58 Filed 02/05/20 Page 1 of 6 PageID #: 363



                                                                                           FILED
UNITED STATES DISTRICT COURT
                                                                                           CLERK
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X                   2/5/2020 3:37 pm
DWAYNE J. SCOTT and DERELL J. MEYNARD                                              U.S. DISTRICT COURT
individually and on behalf of all others similarly                            EASTERN DISTRICT OF NEW YORK
situated,                                                                          LONG ISLAND OFFICE

                                    Plaintiffs,                  ORDER
                                                                 18-CV-0086 (SJF) (AKT)
                      v.

WHOLE FOODS MARKET GROUP, INC.,

                                     Defendant.
-------------------------------------------------------------X
FEUERSTEIN, District Judge:
        Plaintiffs Dwayne J. Scott and Derrell J. Meynard (collectively, “Plaintiffs”) commenced

this diversity, putative class action against Defendant Whole Foods Market Group, Inc.

(“Defendant” or “Whole Foods”) asserting a single claim for failure to timely pay wages

pursuant to New York Labor Law (“NYLL”) §§ 191 and 198. By Memorandum and Order

dated April 9, 2019 (the “M&O”), this Court denied Defendant’s motion to dismiss. See Docket

Entry (“DE”) [18]. Currently before the Court is Defendant’s motion seeking reconsideration of

the M&O. See Motion, DE [26]. For the reasons set forth below, the motion for reconsideration

is granted, and upon reconsideration, the Court adheres to its prior order.

I. BACKGROUND

        Familiarity of the facts of this case is assumed. In brief, Plaintiffs commenced this action

claiming that they were “manual workers” as defined by NYLL, and that from December 11,

2011 until April 27, 2012, Whole Foods paid them on a bi-weekly basis rather than on a weekly

basis as required by NYLL § 191. They do not claim to have been underpaid, but rather contend

they were not paid with the frequency required by state law. Defendant moved to dismiss

arguing, inter alia, that there is no private right of action under § 191 and thus Plaintiffs may not

avail themselves of the remedial provisions set forth in NYLL § 198.
Case 2:18-cv-00086-SJF-AKT Document 58 Filed 02/05/20 Page 2 of 6 PageID #: 364



       In the M&O, this Court noted that while the New York Court of Appeals has not directly

addressed the question of a private right of action under § 191, it has commented that this section

“generally regulates payment of wages by employers and creates reciprocal rights of

employees.” Gottlieb v. Kenneth D. Laub & Co., 82 N.Y.2d 457, 461, 626 N.E.2d 29, 605

N.Y.S.2d 213 (1993). In addition, the M&O discussed other Court of Appeals cases that

“implicitly assumed that an employee claiming a violation of § 191 has asserted a substantive

violation and is entitled to utilize the remedies set forth in § 198.” M&O at 6. In addition, this

Court determined that an implied private right of action exists that furthers, rather than runs

counter to, the state’s legislative scheme. See id. at 7-9.

       Finally, the M&O observed that “the interpretation urged by Whole Foods leaves an

aggrieved employee with no recourse, but rather allows an employer to perpetually violate § 191

simply by paying the employee, in full, after a delay beyond the one-week period set by statute.

Permitting an employer to flout the requirements of § 191 with impunity, so long as it eventually

pays its employee the wages owed, is inconsistent with the stated purposes of the NYLL.” M&O

at 10. Defendant’s motion to dismiss was denied.

II. LEGAL STANDARDS

       Motions for reconsideration may be brought pursuant to Rules 59(e) and 60(b) of the

Federal Rules of Civil Procedure and Local Rule 6.3,” U.S. v. Real Prop. & Premises Located at

149-20 Cambria Ave., Little Neck, N.Y. 11362, 21 F. Supp. 3d 254, 259 (E.D.N.Y. 2014), and are

committed to the sound discretion of the district court. See Hunt v. Enzo Biochem, Inc., No. 06

Civ. 170, 2007 WL 1346652, at *1 (S.D.N.Y. May 7, 2007). A motion for reconsideration shall

set forth “concisely the matters or controlling decisions which counsel believes the court has

overlooked.” LOCAL CIVIL RULE 6.3. “A motion for reconsideration is an extraordinary request

that is granted only in rare circumstances, such as where the court failed to consider evidence or

binding authority.” Van Buskirk v. United Grp. of Cos., Inc., 935 F.3d 49, 54 (2d Cir. 2019).


                                                  2
Case 2:18-cv-00086-SJF-AKT Document 58 Filed 02/05/20 Page 3 of 6 PageID #: 365



The standard for granting a motion for reconsideration “is strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the

court overlooked-matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)

(citations omitted); accord Van Buskirk, 935 F.3d at 54; Analytical Surveys, Inc. v. Tonga

Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012). Grounds for reconsideration exist only when the

movant “identifies an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of

Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013) (internal quotation

marks and citation omitted).

       Defendant seeks reconsideration solely on the basis that the Court in the M&O failed to

acknowledge and analyze a particular decision issued by a lower state court, Hunter v. Planned

Bldg. Servs., Inc., No. 715053/2017, 2018 WL 3392476 (N.Y. Sup. Ct. 2018). According to

Defendant, reconsideration is warranted because the Hunter decision, which Defendant concedes

is not controlling authority, can reasonably be expected to alter the Court’s decision. See

Defendant’s Memorandum of Law at 4, DE [26-1]. Defendant is correct that the M&O did not

expressly discuss the Hunter decision. The motion for reconsideration is granted; however, for

the reasons set forth below, the Court adheres to its original decision.

 II. DISCUSSION

       The legal issue as framed in various state court decisions is whether a “frequency” of

payment claim is a “nonpayment” claim for which an employee has a private right of action

under NYLL § 191 that may be remedied by the provisions of § 198. Neither the New York

Court of Appeals nor the Second Circuit has rendered an opinion addressing this direct question.

        “Absent law from a state's highest court, a federal court sitting in diversity has to predict

how the state court would resolve an ambiguity in state law,” Haar v. Nationwide Mut. Fire Ins.


                                                  3
Case 2:18-cv-00086-SJF-AKT Document 58 Filed 02/05/20 Page 4 of 6 PageID #: 366



Co., 918 F.3d 231, 233 (2d Cir. 2019) (internal quotation marks and citation omitted). In making

this determination, “the rulings of the intermediate state courts are entitled to persuasive, if not

decisive, consideration.” Cowan v. City of Mount Vernon, 95 F. Supp. 3d 624, 659 (S.D.N.Y.

2015) (internal quotation marks and citation omitted); see also Fieger v. Pitney Bowes Credit

Corp., 251 F.3d 386, 399 (2d Cir. 2001) (“The holding of ‘an intermediate appellate state court

... is a datum for ascertaining state law which is not to be disregarded by a federal court unless it

is convinced by other persuasive data that the highest court of the state would decide

otherwise.’” (quoting West v. AT & T, Co., 311 U.S. 223, 237, 61 S. Ct. 179, 85 L. Ed. 139

(1940)).

        The Hunter case, decided in Supreme Court, Queens County, reaches a conclusion

contrary to that reached in the M&O, holding that a plaintiff “has no private right of action under

NYLL § 198 (1-a) for a frequency of payment violation of NYLL § 191 (1)(a)(i) where there is

no claim for unpaid wages.” Hunter, 2018 WL 3392476, at *2. Subsequent to the issuance of

both the Hunter decision and the M&O, however, the First Department of the Appellate Division

directly addressed the question in an identical situation as that raised in the instant case – an

employer’s payment of a manual employee’s wages biweekly rather than on a weekly basis as

required by § 191. See Vega v. CM & Assocs. Constr. Mgmt, LLC, 175 A.D.3d 1144, 107

N.Y.S.3d 286 (1st Dep’t 2019).1 The Appellate Division “reject[ed] defendant’s implicit attempt

to read into section 198 (1-a) an ability to cure a violation and evade the statute by paying the

wages that are due before the commencement of an action” and found that “payment does not

eviscerate the employee’s statutory remedies.” Id. at 1145. The Appellate Division concluded


1
 At the time briefing on the instant this motion was completed, the appeal of Vega was pending at the
Appellate Division. Defendant’s attempt to distinguish Vega on its facts, i.e., that it involved construction
workers and that the employer never sought a waiver, see Defendant’s Memorandum of Law in Reply at 4
n.2, DE [28], is rejected.

                                                     4
Case 2:18-cv-00086-SJF-AKT Document 58 Filed 02/05/20 Page 5 of 6 PageID #: 367



that § 198 (1-a) “expressly provides a private right of action for a violation of [NYLL] § 191,”

finding that the defendant’s position to the contrary “is dependent on its erroneous assertion that

the late payment of wages is not an underpayment of wages.” Id. at 1146. Finally, the Appellate

Division in Vega, found alternatively that an implied right of action exists, see id., a ruling that

was also made in the M&O.

       In the brief time period since its issuance, Vega has not been treated uniformly by lower

state courts. Compare Rojas v Hi-Tech Metals, Inc., No. 702847/2019, 2019 WL 4570161, at *3

(N.Y. Sup. Ct. 2019) (finding a private right of action “[i]n light of the sentiments set forth in

Gottlieb by the Court of Appeals and the holding in Vega”) with Kruty v. Max Finkelstein, Inc.,

65 Misc. 3d 1236(A), 2019 WL 6910141, at *2 (N.Y. Cnty. Ct. 2019) (declining to follow Vega

in favor of a 1997 Second Department decision which it read to have “implicitly ruled” that

§ 198 remedies are not available where an employer has paid all wages in full (discussing IKEA

U.S., Inc. v. Indus. Bd. of Appeals, 241 A.D.2d 454, 660 N.Y.S.2d 585 (2d Dep’t 1997)). In the

absence of a Court of Appeals case directly on point, the Appellate Division’s decision in Vega

remains entitled to persuasive consideration. It is the lone decision from an intermediate court, it

is factually analogous to the current case, and it confirms both the rationale and conclusion

reached in the M&O. The Court has examined the Hunter decision and finds nothing in it that

warrants a different result in this case. Accordingly, the Court adheres to its prior decision.




                                                  5
Case 2:18-cv-00086-SJF-AKT Document 58 Filed 02/05/20 Page 6 of 6 PageID #: 368



III. CONCLUSION

       For all the foregoing reasons, Defendant’s motion for reconsideration, DE [26], is

granted, and upon reconsideration, the Court adheres to its prior order denying Defendant’s

motion to dismiss.

SO ORDERED.


                                                     /s/ Sandra J. Feuerstein
                                                    Sandra J. Feuerstein
                                                    United States District Judge

Dated: February 5, 2020
       Central Islip, New York




                                                6
